    Case: 3:99-cr-00006-RAM-RM Document #: 354 Filed: 11/25/20 Page 1 of 1




                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:99-cr-0006
                                                )
DEVIN HODGE,                                    )
                                                )
                      Defendant.                )
                                                )

                                            ORDER

       BEFORE THE COURT is Devin Hodge’s (“Hodge”) pro se Motion for Compassionate

Release, ECF No. 352, filed on November 10, 2020. The motion the Court received was

printed in a manner that cut off the top few lines of each page. As a result, the Court is unable

to fully consider the information and argument put forth in Hodge’s motion.

       The premises considered, it is hereby

       ORDERED that, to the extent Hodge seeks for the Court to consider the full argument

in his Motion for Compassionate Release, Hodge shall, by no later than December 10, 2020,

re-file a full and complete Motion with complete printed pages; and it is further

       ORDERED that the Clerk’s Office shall serve Hodge with a copy of this Order by

certified mail return-receipt requested.



Dated: November 25, 2020                            /s/ Robert A. Molloy
                                                    ROBERT A. MOLLOY
                                                    District Judge
